Except as to the overruled assertion that the charter act is fatally defective in describing the territory sought to be incorporated, the contention is that the charter statute includes besides small towns, great areas of wild lands and also much sparsely settled territory so as to impose municipal taxes thereon, when such property apparently cannot be protected or benefited by the municipal government, which if true would be a consequential injury peculiar to the individual owners of such rural lands not appearing on the face of the statute and not affecting the State or the public. Even if the Attorney General has a right to maintain this proceeding on the ground of such consequential injury to individuals, it is not duly shown beyond a reasonable doubt that by the inclusion of such outlying lands within the limits of the municipality, the charter *Page 589 
statute is such an arbitrary and oppressive abuse of legislative power and discretion and so invades the property rights of any complaining individual in violation of organic law, as to require relief to be given by the courts under Section 4, Declaration of Rights, or other organic provision (Getzen v. Sumter County, 89 Fla. 45, 103 South. Rep. 104), particularly in view of the express powers conferred upon the legislature by Section 8, Article VIII, of the State Constitution, relating to municipalities, which latter organic provision was not applicable in Consolidated Land Co. v. Tyler,88 Fla. 14, 101 South. Rep. 280; Paul Bros. v. Long Branch and Lakeside Special Road and Bridge Dist., 83 Fla. 706,92 South. Rep. 687.